1. I believe the continuance ought to have been granted either at beginning of the trial or on the later application during trial. I may write more at length on this question if rehearing is refused.
2. The error complained of in regard to the charge — not discussed in the opinion — in court's failure to submit self-defense from attack or apparent attack by John Casey as well as deceased, is well taken. The court limited self-defense to acts only of deceased. The other issue is presented from the facts as I understand them.
                          ON REHEARING.                          June 2, 1915.